Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 16 February 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 16. Feby: 1807.

The enclosed lines were written as a tribute of my affectionate remembrance, of your birth-day—But though begun upon that day they were not finished untill the next, and the necessity of copying them fair, has delayed their transmission, untill this time.
I have not heard from you of a later date than the 1st: of this month; nor have I later letters from any of my friends at Quincy—We have had great changes of weather—rapid and frequent successions of very mild and very cold weather—The glassy-floor of the Potowmac mentioned in my Stanzas is already converted into a liquid surface—And we have now a degree of cold sufficient in two or three days to convert it into glass again—
Mr: Boyd’s child continues in frail health, and Eliza has a very severe cough; which however does not confine her from attendance at the parties; of which as the Winter draws to a close the number has become almost oppressive—I have been however almost free from engagements for a fortnight untill last Saturday evening, when we were at Genl: Mason’s, at Georgetown—To day I am to dine at the President’s and this Evening there is a party at Captn: Thompson’s—To Morrow, a Ball at Mrs: Erskine’s—Wednesday, Dinner at Mr: Tayloe’s—Thursday the Assembly Ball—and Friday, dinner at Mr: Duvall’s—The Assembly I shall escape, and I should much prefer an escape from the rest.
The Senate this day barely met and adjourned, the Vice-President not attending—His Daughter who is here with him has lain several weeks at the point of Death, and will probably not survive this week.
We had last Evening a visit from Judge Livingston, Genl: Van Cortlandt, and Mr: Verplanck—They all made obliging inquiries after you; as most of your acquaintance whom I meet always do.
As the Armistice between France and Prussia is concluded I suppose the Peace will soon ensue; but what a terrible intrenchment upon the Prussian army and Monarchy, since we were there—The vicissitudes of this world have reached many of our old acquaintance there; and that beautiful and thoughtless queen, whom we were accustomed to see so splendid has been brought to dance something less delicious and more vivid than a waltz—I was much affected at an anecdote in the newspapers respecting Prince & Princess Hatzfelt, with Buonaparte—I suppose that it was one of the french theatricals, but I rejoice that it so happened, that Napoleon that day preferr’d a farce to a Tragedy.
Our Supreme Court are now in Session with Bollman and Swartwout before them; brought in by Habeas Corpus; upon a motion to admit them to Bail.
Adieu, my dear Friend; write me one line in answer to the enclosed, which I may receive before I leave this place—In the meantime I remain affectionately your’s.

J. Q. Adams.Louisa’s Birth-day 12. Feby: 1807.
A Winter’s Day.To Louisa.
1.
Friend of my bosom! wouldst thou know,
How, far from thee, the days I spend?
And how the passing moments flow?
To this short, simple tale attend—
When first emerging from the East
The Sun-beam flashes on my curtain,
I start, from slumbers ties releas’d
And make the weather’s temper certain.
2.
Next, on the closet’s shelf I seek
My pocket Homer, and compel
The man of many wiles, in Greek,
Again his fabled woes to tell.
How true he paints the scenes of life!
How sweet the Poet’s honest prattle!
Far sweeter than fierce Ilium’s strife
And never-ending fields of battle.
3.
At Nine, comes Moses to my door,
And down stairs summons me, with ease;
But on my neighbour calls before,
And knocks,—“Miss Kitty—Breakfast—Please.”
Again he louder knocks, and stronger;
Till Kitty answers—“coming, Moses.”
And then, in half an hour or longer;
Comes Kitty, just as breakfast closes.
4.
Then forth I sally for the day;
And musing Politicks or Rhyme,
Take to the Capitol my way,
To join in colloquy sublime.
There, with the Fathers of the Land
I mix in sage deliberation;
And lend my feeble voice and hand
With equal Laws to bless the Nation.
5.
The labours of the Senate o’er,
Again with solitary pace,
Down to Potowmac’s glassy floor,
My Morning footsteps I retrace.
And oft, dejected or elate,
With painful, or with pleas’d reflection,
In thought, renew the day’s debate,
And canvass votes by retrospection.
6.
At home, I find the table spread;
And dinner’s fragrant steams invite:
But first the two-fold Stairs, I tread
My atmospheric tale to write—
Then, seated round the social board
We feast, till absent friends are toasted—
Though sometimes my delays afford
The beef or mutton over-roasted.
7.
In bounces Johnson from his school,
A dog’s ear’d Webster in his hand—
Repeats his daily-studied Rule,
And next his mother takes his stand—
With looks of pure maternal bliss
Mama says—“John, wilt have an Apple?”
And on his cheek imprints a kiss—
His cheek, which rose and lily dapple.
8.
Soon, little Mary too they bring;
And now, we practice every wile;
And clap the hands, and laugh, and sing,
To catch that Heaven, an infant’s smile.
Meantime, an apple-paring, whirl’d
Thrice round the head, with mystic ditty,
And forthwith on the carpet hurl’d
Foretells her future Lord to Kitty.
9.
As Eve approaches, I ascend,
And hours of Solitude ensue—
To public papers I attend,
Or write, my bosom’s friend, to you.
Gaze at the fire, with vacant stare,
Suspended pen, and brow contracted;
Or, starting, sudden from my chair,
The chamber pace, like one distracted.
10.
I see the partner of my Soul,
I hear my darling children play;
Before me, fairy visions roll
And steal me from myself away.
Not long the dear delusions last—
Not long these lovely forms surround me—
Recover’d eyes too soon I cast,
And all is Solitude around me.
11.
My heart, a short depression feels;
And throwing straight aside my pen;
I take the volume that reveals
Their duties and their hopes to men—
Yes! wherefore should I not confess,
This book of sacred inspiration,
Yields to my bosom in distress
Both Fortitude and Consolation.
12.
Anon, the Supper’s bread and cheese
Begins, with grave and solemn face;
Till Silence, yielding by degrees,
The festive Spirit takes its place.
Good-Humour comes, with waggish mien
And shakes his sides, with laughter hearty;
And Satire’s face, is not unseen
Reflected from the last Night’s party.
13.
At last, dispersing, we retire—
Again, the glass’s state I learn—
Then, for the Night compose my fire,
And to my lonely Couch return.
There—for my wife—my boys—my friends,
Imploring blessings without number;
E’en while the vow to Heaven ascends,
My sense dissolves in peaceful slumber.
14.
Thus, in succession pass my days,
While Time with flagging pinion flies;
And still the promis’d hour delays,
When thou shalt once more charm my eyes.
Louisa! thus remote from thee
Still something to each Joy is wanting;
While thy affection can, to me
Make the most dreary Scene enchanting.
